Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald Maliszewski on 6/3/2022.

The application has been amended as follows: 
Claim 21 was changed to read “A method of forming a biomimetic micro-nano porous oxide ceramic film, the method comprising: providing a biomedical surface structure;  coating the surface structure with an inorganic precursor coating solution selected from the group consisting of nanometer alumina suspension slurry, yttrium partially stabilized zirconia suspension slurry, or alumina-doped yttrium partially stabilized zirconia suspension slurry;  drying and sintering the coated surface structure;  cooling the coated surface structure ; and, forming a film selected from the group consisting of a single film, formed directly on the surface structure, having a nanopore outer layer or a double film, formed directly on the surface structure, having permanent micropore inner layer and a nanopore outer layer, wherein coating the surface structure with an inorganic precursor coating solution includes the substeps of: subsequent to coating, heating at a rate of 1-10 C/s to 120-200° for a drying of 1-2 hours; repeating the steps of coating and heating; pre-sintering at a rate of 10-50° C/s to 700-1100°C for 1-2 hours;  coating and heating at a rate of 1-10 C/s to 120-200°C for a drying of 1-2 hours; repeating the steps of coating and heating; sintering at a rate of 1-10°C/s to 1400-1700°C for 2-3 hours, creating a film selected from the group consisting of a single film with nanopores having a thickness of 0.3-3 microns or a double film having an microporous inner layer thickness of 0.3-3 microns, and a nanoporous outer layer thickness of 0.3-3 microns.” 
Claims 33 was cancelled.
Claim 32 was changed to read  “A method of forming a biomimetic micro-nano porous oxide ceramic film, the method comprising: providing a biomedical surface structure;  coating the surface structure with an inorganic precursor coating solution selected from the group consisting of nanometer alumina suspension slurry, yttrium partially stabilized zirconia suspension slurry, or alumina-doped yttrium partially stabilized zirconia suspension slurry;  drying and sintering the coated surface structure;  cooling the coated surface structure ; and, forming a film selected from the group consisting of a single film, formed directly on the surface structure, having a nanopore outer layer or a double film, formed directly on the surface structure, having permanent micropore inner layer and a nanopore outer layer, wherein coating the surface structure with an inorganic precursor coating solution includes the substeps of: subsequent to coating, heating at a rate of 1-10 C/s to 120-200° for a drying of 1-2 hours; repeating the steps of coating and heating; sintering at a rate of 1-10°C/s to 1400-1700°C for 2-3 hours, creating a film selected from the group consisting of a single film with nanopores having a thickness of 0.3-3 microns or a double film having an microporous inner layer thickness of 0.3-3 microns, and a nanoporous outer layer thickness of 0.3-3 microns.”
Claim 34 was changed to read “A method of forming a biomimetic micro-nano porous oxide ceramic film, the method comprising: providing a biomedical surface structure;  coating the surface structure with an inorganic precursor coating solution selected from the group consisting of nanometer alumina suspension slurry, yttrium partially stabilized zirconia suspension slurry, or alumina-doped yttrium partially stabilized zirconia suspension slurry;  drying and sintering the coated surface structure;  cooling the coated surface structure ; and, forming a film selected from the group consisting of a single film, formed directly on the surface structure, having a nanopore outer layer or a double film, formed directly on the surface structure, having permanent micropore inner layer and a nanopore outer layer, wherein drying and sintering the coated surface structure includes: ultrasonic cleaning for 10-30 minutes using a process selected from the group consisting of SC1 cleaning, SC2 cleaning, or SC3 cleaning, with acetone, alcohol, and water; wherein the SC1 cleaning solution is: NH4OH: H2Os: H2O with volume ratio is 1:1-2:5-7, and the cleaning temperature is 65-80°C; wherein the SC2 cleaning solution is: HCl: H2O2: H2O with volume ratio of 1:1-2:6-8, and cleaning temperature is at 65-80°C; and, wherein the SC3 cleaning solution is : H2SO4: H2O2: H2O volume ratio is 1:1:3, and the cleaning temperature is at 100-130°C”. 

Reasons for Allowance
	Claims 21-32 and 34 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art 1)to form a micro-nano porous oxide ceramic film as defined in the current specification by providing a structure and coating the structure with one of the three inorganic precursors coating solution components listed followed by drying and sintering and cooling wherein the structure formed is a single nanopore outer film formed directly on the surface or a double film having a micropore inner layer and a nanopore outer layer and subsequent to coating, heating takes place are the claimed rate and time and wherein the coating and heating steps are repeated followed by pre-sintering at the claimed rate, temperature and time followed by coating and heating at the rate, temperature and time claimed and followed by repeating the coating and heating steps and followed by sintering at the rate, time and temperature claimed to create a single film with nanopores and having a thickness in the claimed range or a double film having a microporous inner layer thickness in the range claimed and an outer nanoporous layer thickness in the claimed range as in claim 21, 2) to form a micro-nano porous oxide ceramic film as defined in the current specification by providing a structure and coating the structure with one of the three inorganic precursors coating solution components listed followed by drying and sintering and cooling wherein the structure formed is a single nanopore outer film formed directly on the surface or a double film having a micropore inner layer and a nanopore outer layer and subsequent to coating, heating takes place are the claimed rate and time and wherein the coating and heating steps are repeated followed by sintering at the claimed rate, temperature and time followed by coating and heating at the rate, temperature and time claimed to create a single film with nanopores and having a thickness in the claimed range or a double film having a microporous inner layer thickness in the range claimed and an outer nanoporous layer thickness in the claimed range as in claim 32 or 3) to form a micro-nano porous oxide ceramic film as defined in the current specification by providing a structure and coating the structure with one of the three inorganic precursors coating solution components listed followed by drying and sintering and cooling wherein the structure formed is a single nanopore outer film formed directly on the surface or a double film having a micropore inner layer and a nanopore outer layer and ultrasonic cleaning for the time claims and using one of the three claimed cleaning processes along with acetone, alcohol and water as in claim 34.
The most pertinent prior art (Piveteau et al.) teaches the formation of a micro-nanoporous coating layer on a medical substrate. However, the teachings of Piveteau do not largely address the specific the specificity of the coating steps of claim 21.
Another prior art (Shen et al.) teaches the formation of a micro-nanoporous coating layer on a medical substrate. However, the teachings of Shen do not largely address the specific the specificity of the coating steps of claim 21.
Another prior art (Cales et al.) teaches that YTZP is known to be used for biomedical coating purposes but is largely unrelated to the problems solved by the current application.
Another prior art (Thakare et al.) teaches known method for the formation of YTZP but is largely unrelated to the problems solved by the current application.
Another prior art (Moorehead et al.) teaches known method for the formation of alumina nanoparticles but is largely unrelated to the problems solved by the current application.
Another prior art (Muroi et al.) teaches that it is known to create nanopores in alumina substrates using phenol resin but is largely unrelated to the problems solved by the current application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717